Citation Nr: 0527330	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for organic heart 
disease consisting of coronary artery disease, coronary 
atherosclerosis, and history of myocardial infarction 
(organic heart disease), as secondary to service-connected 
posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
May 1946 and November 1950 to April 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
May 2004.  A Statement of the Case was issued in March 2005.  
A timely appeal was received in April 2005.  

The veteran's representative submitted additional evidence on 
behalf of the veteran to the Board in September 2005.  With 
respect to the effect of the submission of evidence to the 
Board not previously considered by the RO, the Board consults 
38 C.F.R. § 20.1304 (c) (2004).  Any pertinent evidence 
submitted by the veteran or his representative before the 
Board but not considered by the agency of original 
jurisdiction (AOJ) must be referred to the AOJ for review 
unless the veteran or his representative waives, in writing, 
such right to AOJ review or the Board determines that the 
benefit(s) to which the evidence relates may be fully allowed 
on appeal without such referral.  Id.  The veteran's 
representative submitted a written statement waiving the 
veteran's right to initial AOJ review, and thus the Board can 
consider this evidence without prejudice to the veteran.

This new evidence consists of a statement from the veteran 
and a September 14, 2005 VA mental health treatment record.  
In the VA treatment record, the psychiatrist states that, 
given the chronicity and severity of the veteran's PTSD, he 
is not capable of handling the requirements of a job setting 
and should be considered totally disabled.  Such evidence is 
sufficient to raise a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) ("[o]nce a veteran submits 
evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, . . . VA must consider TDIU.")  Such a 
claim has not, however, been considered by the RO or appealed 
to the Board.  Therefore, the issue of entitlement to TDIU is 
referred to the RO for appropriate action. 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  Prior to March 3, 2005, the veteran's PTSD is manifested 
by no more than occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; panic attacks; impairment of memory; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Since March 2005, the veteran's PTSD has been productive 
of occupational and social impairment in most areas.  

3.  The veteran's organic heart disease is neither the result 
of nor aggravated by his service-connected PTSD, nor was it 
incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD are not met prior to March 3, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 
4.130, Diagnostic Code 9411 (2004).

2.  The criteria for an increased disability rating of 70 
percent, but no higher, for PTSD are met as of March 3, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, and 
4.130, Diagnostic Code 9411 (2004).

3.  The veteran's organic heart disease is not proximately 
caused or aggravated by his service-connected PTSD, nor was 
it incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130 (2005).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the 
evidence considered in determining the level of impairment 
under § 4.130 is not restricted to the symptoms provided in 
the diagnostic code.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id. at 443. 

The current 50 percent disability rating requires a showing 
of:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2005).

The medical records show Global Assessment of Functioning 
(GAF) scores of 40, 45, 50 and 55 over the past few years.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).  

A GAF score of 31 to 40 contemplates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examination conducted in May 2003 and March 2005; and VA 
mental health treatment records for November 2002 through 
September 2005.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in the case.  The Board will summarize the relevant 
evidence where appropriate.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005).

After considering all the evidence and resolving any 
reasonable doubt in favor of the veteran, the Board finds 
that he is not entitled to a disability rating in excess of 
50 percent prior to March 3, 2005, the date of the most 
recent VA examination.  He is, however, entitled to an 
increased disability rating to 70 percent, but no higher, as 
of March 3, 2005 based upon the findings of the VA examiner 
on that date.

The medical evidence prior to March 3, 2005 shows that the 
veteran's PTSD was manifested by such symptoms as nightmares, 
intrusive thoughts, avoidance of stimuli, anxiety, 
depression, and hypervigilance.  He has not had any 
hospitalizations due to his PTSD since service.  As for 
social and occupational impairment, the medical records show 
that the veteran is a retired farmer and cattle rancher, that 
he is twice widowed, he lives alone, he was getting out of 
the house daily, he did volunteer work, and he went to church 
meetings.  

This medical evidence, however, does not show that the 
veteran exhibited such symptoms as suicidal or homicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships.  
The veteran's PTSD does not, therefore, meet the criteria for 
a 70 percent disability rating prior to March 3, 2005.

On March 3, 2005, the veteran underwent a VA examination.  At 
that examination, the veteran reported having panic attacks 
numbering approximately 10 to 15 a month.  The examiner also 
found that the veteran suffered from a depressed mood, 
impaired impulse control, lack of motivation, intrusive 
thoughts, nightmares, avoidance of stimuli associated with 
the trauma with efforts to avoid activities that arouse the 
event, persistent symptoms of difficulty falling asleep and 
panic attacks, occasional interference in performing 
activities of daily living, and an inability to establish and 
maintain effective work and social relationships.  The 
examiner's findings of persistent panic attacks, impaired 
impulse control, occasional interference with performing 
activities of daily living and an inability to establish and 
maintain effective work and social relationships, along with 
his other symptoms, illustrates a picture of the veteran's 
PTSD that falls within the criteria for a 70 percent 
disability rating.  

In September 2005, the veteran submitted to the Board a 
record of treatment received at the VA Medical Center in 
Augusta, Georgia, on September 14, 2005.  At this 
examination, the veteran reported continued difficulties 
sleeping with nightmares almost nightly, avoidance of shows 
or news reports about the war, intrusive thoughts, difficulty 
with concentration and memory, and panic attacks two to three 
times a week.  Mental status examination revealed that the 
veteran was claim, pleasant, and cooperative without abnormal 
movements, psychomotor agitation or retardation.  His speech 
was normal rate and volume.  His thought processes were 
organized and goal-directed.  He was not delusional and 
denied hallucinations.  His mood was euthymic, and his affect 
was mood congruent and mildly constricted in range.  He was 
in control of his impulses and was not suicidal or homicidal.  
He was alert and oriented times four.  His fund of knowledge 
was good, and his abstract thinking was not impaired.  He 
did, however, have difficulty with concentration and short-
term memory.  His insight and judgment were not impaired.  
His GAF was scored as 40.  As for employability, the examiner 
stated that the veteran has chronic PTSD symptoms that 
persist in spite of treatment, that he has periods of 
anxiety, difficulty sleeping most nights and feels tired upon 
awakening, has intrusive thoughts and flashbacks about combat 
experiences, and difficulty concentrating.  The examiner also 
stated that the veteran has difficulty adapting to stressful 
situations in which his attention and concentration span are 
even more pronounced.  He also has panic attacks several 
times a week.  The examiner opined that, given the chronicity 
and severity of his PTSD, the veteran is not capable of 
handling the requirements of any job setting and should be 
considered totally disabled.

The foregoing reflects a disability picture most consistent 
with a 70 percent rating.  Although one of the symptoms found 
at the March 2005 VA examination (i.e., intermittent 
inability to perform activities of daily living) is listed 
among the criteria for a 100 percent rating, the overall 
disability picture more accurately reflects that the 
veteran's disability is 70 percent disabling.  There is no 
evidence showing that the veteran has total occupational and 
social impairment.  The March 2005 VA examiner only found 
that the veteran is unable to establish and maintain 
effective work and social relationships, which is a criterion 
for a 70 percent rating.  In addition, the examiner scored 
the veteran's GAF as 50, which indicates a serious impairment 
and is consistent with no more than a 70 percent rating.  
Although the veteran's treating psychiatrist recently opined 
that the veteran is not capable of handling the requirements 
of any job setting, the veteran's PTSD symptoms nevertheless 
are not consistent with a 100 percent disability under VA's 
rating schedule.  While obvious impairment is acknowledged, 
the veteran's treatment record reveals that his thought 
processes are organized and goal-directed rather than grossly 
impaired; his speech is not impaired but of normal rate and 
volume; he does not have any delusions or hallucinations; he 
is in control of his impulses and not a danger to himself or 
others; and his behavior is not inappropriate.  There is also 
no evidence of social impairment.  The veteran reported on 
his son's health at the September 14, 2005 treatment session, 
he volunteers, and goes to church.

For the foregoing reasons, therefore, the Board denies an 
increased rating in excess of 50 percent prior to March 3, 
2005, but grants an increased rating to 70 percent, but no 
higher, thereafter.


II.  Service Connection for Organic Heart Disease

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran stated in a letter dated in July 2001 he was 
treated in 1989 for severe heart problems, which the doctor 
stated, were probably brought on by stress.  The RO construed 
this as a claim for service connection for organic heart 
disease consisting of coronary artery disease, coronary 
atherosclerosis and history of myocardial infarction as 
secondary to service-connected PTSD.  

In support of his claim, the veteran submitted private 
hospital treatment records for the period of March 1989 
through July 1990.  These records show that the veteran was 
admitted on March 23, 1989 with complaints of chest pains, 
and was diagnosed to have organic heart disease - 
atherosclerosis, coronary artery atherosclerosis, 
anterolateral wall myocardial infraction, total occlusion of 
the left anterior descending artery that was opened 
successfully with emergency coronary angioplasty, moderate 
sized myocardial infarction, and one episode of ventricular 
fibrillation.  The veteran was discharged from the hospital 
on April 4, 1989.  The remaining records show continued 
treatment for these conditions.  In addition, the veteran 
submitted a letter from his cardiologist who states that the 
veteran was on medication for sleep disturbance at the time 
he started treating the veteran in December 1990, and that he 
continued the veteran on this medication until he ceased 
seeing the veteran in January 1995.  

After considering all the evidence, the Board finds that the 
veteran is not entitled to secondary service connection for 
his organic heart disease.  There is no evidence showing a 
link between the veteran's PTSD and his organic heart 
disease.  The letter from the veteran's cardiologist merely 
states that the veteran was on a medication for sleep 
disturbance.  This doctor does not opine that there is any 
link between the veteran's PTSD or his use of this medication 
and his organic heart disease.  The hospital treatment 
records do not show any diagnosis of a mental health disorder 
or offer any opinion as to the etiology of the veteran's 
organic heart disease.

Alternatively, the Board will consider whether the veteran is 
entitled to service connection on a direct basis.  Service 
connection means that the facts establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed the veteran's service medical records 
and there is no record of treatment for organic heart disease 
or any other problems with the veteran's heart.  There is 
also no evidence of hypertension in service.  The only 
references to the veteran's heart are from July and August 
1947 physical examinations (which appear to be for a period 
of two weeks of active duty for training while the veteran 
was in the reserves).  It was noted that there was 
reduplication of the first heart sound at the mitral area.  
This defect, however, must have been an acute and transitory 
problem, because there is no further reference of this defect 
throughout the remaining five years of the veteran's service.  
In addition, there is no record that he was treated for this 
defect, and he was found physically qualified for entrance 
into and release from active duty.  On the August 1947 
examination report for his separation from active duty for 
training, the examiner noted that the condition was not 
considered disabling.

This single reference of a heart defect is insufficient to 
establish a basis for finding a connection between the 
veteran's organic heart disease diagnosed in 1989 and this 
nondisabling defect in 1947.  The veteran has not claimed 
that he received treatment for any heart condition or defect 
between 1947 and 1989.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no opinion that there is a relationship 
between these two incidents.  The Board finds, therefore, 
that the veteran is not entitled to service connection on a 
direct basis for his organic heart disease.

For the forgoing reason, the veteran's appeal is denied.


III.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in January 2003, prior to the initial AOJ decision that 
granted service connection for PTSD.  This letter advised the 
veteran of the first, second and third elements required by 
the Pelegrini II Court as stated above for his claim for 
service connection for PTSD.  The RO granted the veteran 
service connection for PTSD evaluated as 50 percent 
disabling.  In a May 2004 Notice of Disagreement the veteran 
disagreed with that evaluation of his PTSD.

VA's Office of General Counsel has determined that if, in 
response to notice of its decision on a claim for which VA 
has already given the required notice under 38 U.S.C.A. § 
5103(a), VA receives a notice of disagreement that raises a 
new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  The veteran was provided proper VCAA notice in 
January 2003 on his service connection claim for PTSD.  When 
his notice of disagreement raised the new issue of the proper 
rating to be assigned his now service-connected disability, 
VA was not required to provide additional VCAA notice.  
Nevertheless, the Statement of the Case sets out the criteria 
by which the veteran's disability was evaluated, thereby 
advising him of the type of evidence that would be needed to 
show entitlement to the benefits sought.  

The Board notes that the January 2003 VCAA notice is directed 
only at the veteran's claim for service connection for PTSD 
and not the secondary service connection claim for organic 
heart disease.  Thus this letter only tells the veteran what 
evidence is needed to establish a claim for direct service 
connection.  The June 2003 rating decision and the March 2005 
Statement of the Case, however, notified the veteran of the 
specific information and evidence needed to support his claim 
for secondary service connection for organic heart disease 
and the reasons why this particular claim was denied.  The 
January 2003 letter advised the veteran of what information 
and evidence that VA will seek to provide, and informed the 
veteran about the information and evidence he is expected to 
provide.  He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The Board finds, therefore, that the January 2003 
VCAA notice, the rating decision and the Statement of the 
Case, read as a whole, advised the veteran of the first, 
second and third Pelegrini II requirements for VCAA compliant 
notice.

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The VCAA letter provided informed the 
veteran that additional information or evidence was needed to 
support his claim and asked him to send the information or 
evidence to the RO.  In addition, when read as a whole, the 
VCAA letter, rating decision and Statement of the Case give 
notice to the veteran of VA's desire to obtain additional 
information and evidence supporting and substantiating the 
claims, or possibly leading to such information and evidence.  
VA has, therefore, complied with the VCAA notice 
requirements.   

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  VA mental health treatment 
records are in the file from November 2002 through April 
2004.  The veteran did not identify any VA treatment for his 
organic heart disease.  As for private treatment records, the 
veteran submitted private medical treatment from University 
Hospital and submitted a letter by a private physician dated 
March 2003.  The veteran has not identified any additional 
private medical treatment for his claimed conditions.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the appellant has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2005).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

For the veteran's service connection claim, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2005).  

The veteran was not provided VA examination in connection 
with his secondary service connection claim for organic heart 
disease.  However, examination is not needed because there is 
no competent evidence that the currently diagnosed organic 
heart disease is either due to or aggravated by his service-
connected PTSD.  Nor is there any evidence that this 
condition may be related to his military service.  His 
service medical records show no pertinent complaints or 
diagnoses and, although the veteran has alleged that he was 
told that his organic heart disease was caused by "stress," 
no medical records were provided to support his claim.  Since 
there is no competent evidence indicating that a possible 
nexus, or relationship, exists between the claimed organic 
heart disease and the veteran's PTSD or his military service, 
a VA examination is not needed.  38 C.F.R. 
§ 3.159(c)(4)(i)(C) (2005).

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2005).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
May 2003 and March 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's PTSD since he was last examined.  
The veteran has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  

ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD) is denied prior to March 3, 2005.

Entitlement to an increased disability rating of 70 percent, 
but no higher, is granted as of March 3, 2005, subject to 
controlling regulations governing the payment of monetary 
benefits.

Entitlement to service connection for organic heart disease 
consisting of coronary artery disease, coronary 
atherosclerosis, and history of myocardial infarction 
(organic heart disease), as secondary to service-connected 
posttraumatic stress disorder is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


